        Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 1 of 19



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION, )
                                            )
                  Plaintiff,                )
                                            )
       v.                                   )   Case No. 19-cv-11655-IT
                                            )
COMMONWEALTH EQUITY SERVICES, LLC           )
d/b/a COMMONWEALTH FINANCIAL                )
NETWORK,                                    )
                                            )
                  Defendant.                )
___________________________________________ )


          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION
     TO COMPEL PRODUCTION OF ADVISORY ACCOUNT LIST AND DATA
             EXCLUSIVELY IN POSSESSION OF DEFENDANT




                                       Alfred A. Day (Mass. Bar No. 654436)
                                       Richard M. Harper II (Mass. Bar No. 634782)
                                       Securities and Exchange Commission
                                       Boston Regional Office
                                       33 Arch Street, 24th Floor
                                       Boston, MA 02110
                                       (617) 573-8900
                                       daya@sec.gov
                                       harperr@sec.gov
           Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 2 of 19



                                        INTRODUCTION

       The Securities and Exchange Commission (“Commission”) moves this Court to compel

Commonwealth Equity Securities, LLC (“Commonwealth”) to provide (i) a list its fiduciary

client accounts that were open during the relevant period alleged in the complaint and (ii)

identifying the particular Commonwealth advisory programs and transaction fee codes associated

with those accounts. See Declaration of Richard Harper (Harper Decl.), ¶2 & Ex.A

(Commonwealth’s Response to SEC’s Amended Third Production Request), Request No. 1. So

far, Commonwealth has refused to produce this account list and data principally claiming that

data is not relevant on the ground that the Commission’s case is only about the wording of

disclosures, and consequently discovery about assets held or purchased in client accounts is

objectionable. Id., Response No. 1(2). This disclosure-only excuse distorts the Commission’s

case. As Commonwealth’s own counsel told Judge Burroughs at our initial scheduling

conference: “this is a case not only involving complex issues, and I think my friends on the

other side would agree, but also it involves so-called ‘big data,’ immense amounts of data that

have to be processed and manipulated.” See Harper Decl., ¶3 & Ex.B (scheduling conference

transcript), p.3 (emphasis added).

       As will be explained below, the requested list of advisory accounts will enable the

Commission to perform an accurate analysis of the holdings and trading data that will support

the Commission’s claims and respond to certain of Commonwealth’s defenses. Indeed, this

account data will form part of the evidentiary basis for the Commission’s analysis illuminating

the magnitude of Commonwealth’s conflicts of interest. Further, considering (i) the millions of

dollars of mutual fund revenue that generated the financial conflicts of interest in this case, (ii)

Commonwealth’s status as an SEC-registered investment adviser with billions of dollars in assets


                                                  1
           Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 3 of 19



under management for retail clients, and (iii) that the cost of producing this list of advisory

accounts is likely minuscule compared to Commonwealth’s annual income, this request for a list

of advisory accounts and associated data is proportional to the needs of this case.

                                         BACKGROUND

        Commonwealth, located in Waltham, is an SEC-registered investment adviser and

broker-dealer. See ECF No. 1 (Complaint), ¶9. Just a few months before the filing of this case

in August 2019, Commonwealth reported approximately $85 billion in advisory assets under

management, with approximately $60 billion of those assets owned by non-high-net-worth, retail

clients. Id.

        Commonwealth offers its investment adviser services through thousands of investment

adviser representatives located throughout the United States. Id., ¶11. They offer clients three

types of customized advisory programs under the label Preferred Portfolio Service (“PPS”)

programs. Id., ¶¶12-15. The three programs are PPS Custom, PPS Select, and PPS Direct. Id.

In PPS Custom, Commonwealth’s representatives act as portfolio managers for the advisory

clients. Id. In PPS Select, Commonwealth offers a variety of model portfolios of pre-selected

mutual funds, which are created and managed by Commonwealth’s internal Investment

Management and Research Team. Id. In PPS Direct, Commonwealth offers clients access to a

variety of model portfolios that are managed by one or more third-party portfolio managers. Id.

        In conducting its investment advisory business, Commonwealth is structured as an

“introducing broker,” meaning that it accepts client orders, but has an arrangement with another

broker, known as a “clearing broker,” to execute and clear trades and maintain custody of the

investments held in Commonwealth’s advisory clients’ accounts. Id., ¶¶9-10. For decades,

Commonwealth has contracted with National Financial Services, LLC (“NFS”), an affiliate of


                                                  2
            Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 4 of 19



Fidelity Investments, to serve as its clearing firm. Id. Commonwealth requires substantially all

of its PPS advisory clients to select NFS as the clearing broker for PPS investment accounts. See

ECF No. 1 (Complaint), ¶20.

         As clearing broker to Commonwealth, NFS offers mutual funds to Commonwealth’s

clients through two principal programs – (i) a “no transaction fee” (“NTF”) program, through

which investors can purchase and sell from a menu of funds without a transaction fee, and (ii) a

“transaction fee” (“TF”) program, through which investors can purchase from the menu of

mutual funds with a transaction fee. Id., ¶22. Many non-Fidelity mutual funds pay NFS a

recurring fee to have their fund shares offered through these programs. 1 Id. NFS generally

charges these mutual funds a higher fee for NTF share classes than for TF share classes. Id.

Many mutual funds have multiple share classes with at least one in each of the NTF and TF

programs. 2 Id., ¶¶17, 33. And, share classes of the same fund in the NTF program typically

have higher annual expense ratios than share classes in the TF program. Id.

         Since at least March 2007, the clearing agreement between Commonwealth and NFS has

provided that NFS will share its NTF program revenue with Commonwealth based on client

assets invested in non-Fidelity 3 mutual fund NTF share classes. Id., ¶24. In September 2009,

Commonwealth and NFS amended their agreement to add sharing of TF program revenue based




1
 The Fidelity funds, as Fidelity affiliates, are exempt from paying any program fee to participate in NFS’s NTF or
TF offering programs.
2
  A mutual fund frequently offers different “share classes,” which are invested in the same pool of securities, but
have different fees and expenses, and, therefore, different returns. For example, some share classes have higher
expense ratios because they pay brokers more for selling or servicing that particular share class. Share classes that
have higher expense ratios generally have lower returns than share classes with lower expense ratios. Thus,
depending on the share class held, an individual investor may pay more, or less, for precisely the same mutual fund
investment. Complaint, ¶¶16-17.
3
 As mentioned in footnote 1 above, NFS did not charge Fidelity funds to participate in the NTF and TF programs.
Accordingly, as set forth in the parties’ clearing agreement, Commonwealth’s revenue sharing was limited to
program fees paid by non-Fidelity funds.

                                                          3
            Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 5 of 19



on Commonwealth’s client assets invested in certain non-Fidelity mutual fund TF share classes.

Id., ¶26. And, in September 2014, Commonwealth and NFS amended their clearing agreement

again so that Commonwealth would receive eighty percent (80%) of NTF and TF program

revenue based on Commonwealth client assets invested in non-Fidelity mutual fund NTF and TF

share classes. Id., ¶26. Under this revenue sharing arrangement, Commonwealth received one

revenue stream from client assets invested in NTF share classes and a second revenue stream

from client assets invested in TF share classes. When mutual funds paid to have their share

classes offered in both the NTF and TF programs, this revenue sharing arrangement created a

financial incentive for Commonwealth to select and invest client assets in higher-cost NTF share

classes that generated more revenue, when lower-cost TF share classes were available for the

same fund. ECF No. 1 (Complaint), ¶¶30-33.

         Between July 2014 and December 2018, Commonwealth received approximately $58.7

million in mutual fund revenue sharing payments from NFS related to advisory assets invested in

the NTF share classes, and $77 million in revenue related to advisory clients’ assets invested in

the TF share classes. Id., ¶¶58-59.

    I. Alleged Undisclosed Conflicts of Interest and Commonwealth’s Denials

         The Commission filed this securities enforcement action against Commonwealth for

failing to disclose conflicts of interest generated by its receipt mutual fund revenue sharing

payments from NFS. 4 As detailed in the Complaint, from July 2014 until the end of March

2018, Commonwealth’s disclosures about its mutual fund revenue sharing with NFS were


4
  In addition to the failure to disclose the financial incentives created by its receipt of NTF revenue and the
availability of lower-revenue generating, lower-cost share classes, the Commission alleges that Commonwealth
failed to disclose (1) that it received mutual fund revenue sharing based on client assets invested in share classes in
the TF program, and (2) that it did not receive any revenue sharing based on client assets invested in share classes of
certain funds, including Fidelity funds. See ECF No. 1 (Complaint), ¶¶50-53 (alleging failure to disclose revenue
sharing from investments in TF program share classes) & 54-57 (alleging failure to disclose mutual fund
investments that did not pay revenue sharing).

                                                           4
          Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 6 of 19



limited to the revenue it received from the NTF program. See ECF No. 1 (Complaint), ¶¶42-49.

These narrow disclosures failed to inform Commonwealth’s clients of a number of conflicting

financial incentives created by Commonwealth’s revenue sharing arrangement with NFS. One

of these conflicts, in particular, was that Commonwealth failed to disclose to its advisory clients

that that many mutual funds that Commonwealth purchased or held for clients in the NTF

program (1) had share classes in the TF program that paid less or no revenue sharing to

Commonwealth; and (2) many of these lower revenue share classes also had lower expense

ratios, meaning they cost less for investors to hold over time. Id.

       Prior to the filing of this action, the Commission staff informed Commonwealth of its

intention to recommend an enforcement action, including this particular claim concerning

Commonwealth’s failure to disclose the availability of lower-revenue generating, lower-cost

share classes. In response, Commonwealth submitted a written submission arguing that the

Commission cannot prove that Commonwealth clients were harmed by the existence of lower-

cost share classes outside the NTF program. Specifically, Commonwealth argued that the

evidence will not support the Commission’s claim because, in certain circumstances (such as

clients with “modest” balances and who regularly traded for “rebalancing”), NTF share classes

“could have been more appropriate than share classes for which transaction fees were charged.”

See Harper Decl., ¶4 & Ex.C (attaching relevant excerpt of Commonwealth Wells response),

pp.21-22. And, in its answer to the Commission’s complaint, Commonwealth denied the

Commission’s particularized allegations that Commonwealth breached its fiduciary obligation by

failing to disclose the existence of non-NTF share classes with lower expenses that paid less or

no revenue sharing to Commonwealth. Compare ECF No. 1 (Complaint), ¶¶42-49 with ECF No.

12 (Answer), ¶¶42-49. Commonwealth’s answer also added narrative affirmative defenses in


                                                 5
             Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 7 of 19



which it repeated its pre-litigation contention that higher expense NTF shares “may be preferable

to those with lower expenses that are available on a TF platform” for clients who pursue

investment strategies with frequent trading that would cause “significant transaction costs.” See

ECF No. 12 (Answer), ¶94. Further, in conferring prior to the filing of this motion,

Commonwealth confirmed that, as part of its defense, it intends to elicit testimony from

investment advisor representatives attesting to transaction fees as a factor in assessing the

appropriateness of purchasing or holding NTF share classes for advisory clients.

       II.      NFS’s Holding and Trading Data – Limited Historical Accuracy

       The Commission’s claim of conflicting financial incentives will depend, in part, on

proving (i) the extent to which Commonwealth’s purchased and held NTF mutual fund share

classes for its advisory clients, and (ii) the availability of the lower revenue-generating, lower-

cost share classes outside the NTF program. To collect this evidence, the Commission

subpoenaed NFS to produce holding and trading data for Commonwealth’s advisory accounts

within the complaint’s relevant time period (2014-2018). NFS produced the holdings data in

May 2019, and the trading data in December 2019.

       In producing this data, NFS noted an important limitation in its ability to produce

accurate information for advisory accounts. Specifically, NFS stated that could only identify

whether an account was advisory (or not) as of the time the NFS pulled the data from its holdings

and trading databases (in this case, May and December 2019, respectively). Therefore, the

holding and trading data produced by NFS is both under inclusive and over inclusive: (i) it

excludes accounts that were advisory from 2014 to 2018, but changed to non-advisory brokerage

accounts after 2018, and (ii) it includes accounts that were non-advisory brokerage accounts

from 2014 to 2018, but became advisory after 2018. NFS does not maintain a historical list of


                                                  6
            Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 8 of 19



Commonwealth advisory accounts. Only Commonwealth has this data.

       III.    The Commission’s Request for an Advisory Account List

       In an amended and considerably narrowed third document request, the Commission

requested that Commonwealth produce a list of advisory accounts that were open during the

relevant period, including, for each account, (i) start and end dates during which the account was

advisory, (ii) the PPS program type during the period the account was advisory, and (iii) the

commission (fee) schedule codes applicable to the advisory account during the period. See

Harper Decl., ¶2 & Ex.A, Request No. 1. The Commission seeks this list of advisory accounts

and data, which is exclusively in Commonwealth’s possession, for several reasons, and

Commonwealth should be ordered to produce it.

       A.      Fixing the Limitations of the NFS Holding and Trading Data to Determine What
               Accounts Were Advisory During the Relevant Period

       As noted above, the Commission plans to present evidence of NTF share class holdings

and trading in Commonwealth’s advisory accounts during the relevant period. This evidence

will establish the extent to which Commonwealth held and traded NTF share classes in its

advisory clients’ accounts. NFS’s trading data is, however, limited because its advisory account

indicator is a current, rather than a historical, record. Comparing the holdings and trading data

produced by NFS, the Commission has identified approximately 50,000 instances in which

accounts listed in the holdings data do not appear in the trading data, and vice versa. In order to

analyze these data sets and ensure that only Commonwealth advisory accounts are included, the

Commission must be able to determine whether the accounts were advisory, or not – information

that is solely within Commonwealth’s possession.

       B.      Identifying Holdings and Trading by PPS Program Type to Determine the
               Availability of Lower-Cost Share Classes

       In addition, the list of advisory accounts will allow the Commission to identify which
                                                 7
            Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 9 of 19



PPS program was associated with each account. The Commission will use this data to aggregate

client holdings in each of the three PPS programs and analyze the extent to which those NTF

holdings qualified for lower revenue-generating, lower-cost share classes. For example,

Commonwealth sought access to lower-cost share classes for the mutual funds in the PPS Select

program by aggregating program account holdings (of all clients holding the mutual fund in the

PPS Select program) to meet a fund’s initial minimum investments requirement. See Harper

Decl., ¶5 & Ex.D (attaching Brian Price Investigation Testimony), pp.50:13-54:24. Once

Commonwealth provides a list of account data identifying advisory accounts by PPS Program,

the Commission will be able to sort NTF holdings by PPS program to identify each of the share

classes for which Commonwealth held sufficient holdings to qualify for the lower-cost TF share

classes.

        By interrogatory answer, Commonwealth admitted that, in January 2014, the top ten PPS

Select accounts held amounts that were, when added together, over $500,000 in an NTF share

class, PRBLX, for the Parnassus Core Equity Fund. See Harper Decl., ¶6 & Ex.E (attaching

Commonwealth Response to Interrogatory No. 3, Attachment 3). In 2014, the Parnassus funds’

prospectus disclosed that an investor could qualify for the institutional share class, PRILX,

which was in NFS’s TF program and had a lower expense ratio than PRBLX and generated less

revenue for NFS and Commonwealth, with a minimum initial investment amount of only

$100,000 – just one fifth of what the PPS Select program’s top 10 accounts collectively held.

See Harper Decl., ¶7 & Ex. F (attaching excerpt of Parnassus prospectus dated May 2014), p.30. 5




5
  The Parnassus prospectus also published notice that the initial investment amount may be waived for accounts
“invested through fee-based advisory accounts,” like those at Commonwealth. See Harper Decl., ¶6 & Ex.E
(attaching excerpt of Parnassus prospectus dated May 2014), p.30 (“The minimum initial investment amount may be
waived at the discretion of the Parnassus Funds for Institutional Shares purchased by individual accounts of a
financial intermediary that charges on ongoing fee to its customers for its services or offers Institutional Shares

                                                        8
           Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 10 of 19



         By the same interrogatory answer, Commonwealth admitted that, in January 2014, the

top ten PPS Custom accounts held amounts that were, when added together, over $2.7 million in

PRBLX, with individual account positions ranging in value from over $150,000 to over

$600,000. See Harper Decl., ¶6 & Ex.E (attaching Commonwealth Response to Interrogatory

No. 3, Attachment 3). These top ten PPS Custom accounts, whether evaluated collectively or

individually, each met the minimum initial investment required to invest in the institutional share

class, PRILX, which was in NFS’s TF program and had a lower expense ratio than PRBLX and

generated less revenue for NFS and Commonwealth.

         Similarly, by a second interrogatory answer, Commonwealth admitted that, in January

2015, the top ten PPS Select accounts held amounts that, when added together, were over

$150,000 in an NTF share class, DLTNX, for the DoubleLine Total Return Bond Fund. See

Harper Decl., ¶6 & Ex.E (attaching Commonwealth Response to Interrogatory No. 2,

Attachment 2). In 2014, the summary prospectus for the DoubleLine Total Return Bond Fund

disclosed that an investor could qualify for the institutional share class, DBLTX, which was in

NFS’s TF program and had a lower expense ratio than DLTNX and generated less revenue for

NFS and Commonwealth, with a minimum initial investment amount of only $100,000 – an

amount lower than the total collective holdings of the top 10 accounts in the PPS Select program.

See Harper Decl., ¶8 & Ex.G (attaching DoubleLine Total Return Bond Fund summary

prospectus dated July 2014), p.11. 6


through a no-load network or platform, and for accounts invested through fee-based advisory accounts and similar
programs with approved intermediaries.”).
6
 The DoubleLine summary prospectus also published notice that “[t]he minimum investment may be modified for
certain financial intermediaries that submit trades on behalf of underlying investors.” It further stated that “[t]he
fund reserves the right to change or waive the minimum initial and subsequent investment amounts without prior
notice or to waive the minimum investment amounts for certain intermediaries or individual investors in its
discretion.” See Harper Decl., ¶8 & Ex.G (attaching DoubleLine Total Return Bond Fund summary prospectus
dated July 2014), p.11

                                                          9
           Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 11 of 19



         By the same interrogatory answer, Commonwealth admitted that, in January 2015, the

top ten PPS Custom accounts held amounts that were, when added together, over $2.7 million in

DLTNX, with individual account positions ranging in value from over $220,000 to over

$500,000. See Harper Decl., ¶6 & Ex.E (attaching Commonwealth Response to Interrogatory

No. 2, Attachment 2). These top ten PPS Custom accounts, whether evaluated collectively or

individually, held the minimum initial investment required to invest in the institutional share

class, DBLTX, which was on NFS’s TF program and had a lower expense ratio than DLNTX

and generated less revenue for NFS and Commonwealth.

         As each of these examples demonstrate, lower-cost TF share classes were available to

these accounts and were likely available to many more – a fact that should have been disclosed

to investors. The Commission seeks to establish with precision how many other accounts,

individually or collectively, qualified for these lower-cost TF share classes and were, therefore,

directly impacted by Commonwealth’s inadequate disclosures.

         As the Commission is limited to 25 interrogatories, it would not be possible (or practical)

to continue this analysis by written discovery. 7 Instead, the Commission proposes to simply

have Commonwealth identify the advisory accounts by PPS program in its advisory account list,

and the Commission will use that list to sort the data to show the holdings for each NTF share

class that were sufficient to meet the prospectus requirements, if any, for lower-cost share

classes.

         C.       Identifying Disparate Treatment of Advisory Clients

         Accurate and complete mutual fund trading and holdings data will also allow the



7
  Further, with 400,000 advisory client accounts, the snapshot of the top ten account holdings (while practical for an
interrogatory answer) necessarily excludes all remaining accounts holding these shares and, therefore, most likely
substantially under reports the total holdings value.

                                                          10
           Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 12 of 19



Commission to show that a subset of Commonwealth clients received access to the lower-cost,

lower-revenue generating share classes, while holders of the NTF shares did not even receive

notice this disparity. For example, Commonwealth has admitted that, as of January 2018, the top

ten PPS Custom accounts held amounts that were, when added together, over $5 million in the

NTF share class, PONDX, for the PIMCO Income Fund. See Harper Decl., ¶6 & Ex.E (attaching

Commonwealth Response to Interrogatory No. 1, Attachment 1). The PIMCO Income Fund’s

2017 summary prospectus disclosed that the fund had an institutional share class, PIMIX, which

was on NFS’s TF program, had a lower expense ratio than PONDX, and generated less revenue

for Commonwealth. See Harper Decl., ¶9 & Ex.H (attaching excerpts from PIMCO Income

Fund summary prospectus dated July 2017). And, NFS’s trading and holdings data show that

other accounts were able to purchase and hold the lower-cost PIMIX share class during the

period September through December 2017. See Harper Decl., ¶10 & Ex.I (providing an

excerpted list of advisory accounts purchasing the PIMIX share class between September and

November 2017). 8 Not only were these accounts able to trade PIMIX, but their year-end

holdings data show that they held positions well below the stated $1 million investment

minimum in the PIMCO Income Fund’s prospectus. Id.

        Commonwealth’s historical advisory account list will enable the Commission to confirm

that advisory accounts were able to trade and hold lower revenue-generating, lower-cost TF

share classes. Furthermore, identifying all advisory accounts will allow the Commission to

aggregate them and identify if it was hundreds or thousands of advisory clients that had access to

these lower-revenue generating, lower-cost TF share classes (in contrast to the advisory clients


8
  This example is from the trading of one of Commonwealth’s investment adviser representatives and, therefore, is
only a small sample of the type of evidence the Commission intends to develop. As noted above, identifying the full
range of advisory accounts would allow the Commission to find examples of this disparate treatment across the
400,000 advisory accounts advised by Commonwealth’s 2,300 advisor representatives.

                                                        11
         Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 13 of 19



who were left holding NTF shares without notice of Commonwealth’s conflict of interest or the

availability of lower-cost share classes outside the NTF program).

       D.      Responding to the Transaction Fee “Factor” Defense

       The advisory account list, PPS program identification, and commission schedule code

detail is relevant in responding to Commonwealth’s transaction fee “factor” defense. As noted

above, Commonwealth intends to present testimony that its advisor representatives considered

transaction fees as a “factor” favoring NTF share classes when a client’s investment assets were

modest or the client wanted to pursue a trading strategy that required frequent trading (such as

“rebalancing”).

       The problem with this defense strategy is that many categories of Commonwealth

advisory accounts do not charge mutual fund transaction fees on a transaction-by-transaction

basis. Indeed, two of Commonwealth’s three PPS programs, PPS Select and PPS Direct, do not

charge transaction-based mutual fund fees. See Harper Decl., ¶11 & Ex.J (attaching excerpt of

Commonwealth Form ADV Part 2A filed Dec. 27, 2018), p.8 (describing PPS Select and PPS

Direct as “wrap” programs that pay an asset-based or platform or program fee, but not

transaction-by-transaction charges). Furthermore, in the third PPS advisory program, PPS

Custom, advisor representatives could assume the cost of client mutual fund transaction fees by

either (1) opening a PPS Custom account with an account prefix that would identify the account

as one in which transaction fees were assumed by the advisor representative, or (2) using a

commission schedule code to shift transaction costs to the advisor representative on a

transaction-by-transaction basis. See Harper Decl., ¶12 & Ex. K (identifying guidance to

Commonwealth adviser representatives on how prefix codes “B37” and “B36” allocate

transaction fee costs), and ¶13 & Ex.L (Commonwealth answer to Interrogatory No. 21,


                                                12
            Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 14 of 19



explaining commission schedule code 88 “may be used when responsibility for transaction

charges have been reallocated.”). In short, there were a wide swath of advisory accounts that do

not charge mutual fund transaction fees, identifiable by PPS program, account prefix, or

commission schedule code. The list of Commonwealth advisory accounts, including their PPS

program and commission schedule codes, will allow the Commission to identify the precise

number of accounts for which Commonwealth’s transaction fee “factor” defense has no bearing.

                                           ARGUMENT

       Under Federal Rule of Civil Procedure 26(b), parties “may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b).

       I.       The Requested Data Is Relevant to the Commissions Claims and
                Commonwealth’s Defenses

       As set forth above, there are multiple ways in which the advisory account list is relevant

to the Commission’s claims. The advisory account list is necessary for the Commission to be

able to analyze NTF holdings and trading using the limited data produced by NFS. The

Commission can also use the accurate advisory account list to aggregate advisory account

holdings, by PPS Program, to analyze and prove the extent to which these advisory accounts

collectively met the prospectus requirements to purchase lower-cost, lower-revenue generating

TF share classes. The advisory account list will also enable the Commission to identify and

quantify the number of advisory accounts, in each PPS program, that were able to hold and trade

lower-cost, lower-revenue generating TF share classes (in contrast to those clients invested in

                                                 13
          Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 15 of 19



NTF share classes that did not receive notice of the conflict of interest or that other clients

received access to the lower-cost TF share classes).

       The requested historical advisory account list is also relevant to assessing the merit and

applicability of Commonwealth’s transaction fee “factor” defense. As Commonwealth plans of

presenting testimony from its adviser representatives identifying transaction fees as a basis for

choosing NTF share classes over TF share classes, the Commission should be entitled to

discover and to present evidence showing the wide range of accounts for which transaction fees

were not a factor because they were not charged. The historical list of advisory accounts, and

their applicable PPS program and commission schedule codes, would enable the Commission to

aggregate accounts by PPS program and commission schedule code and show the total number

of accounts and dollar value of NTF assets that were not subject to any transaction fees.

       II.     The Requested Data is Proportional to the Needs of the Case

       The requested historical advisory account list is proportional to the needs of this case.

The Commission instituted this securities enforcement action alleging Commonwealth

committed fraud on its advisory clients. On our call last week, Commonwealth characterized

this as a “negligence” case, but this label merely glosses over the seriousness of the issues.

Commonwealth is an investment advisor with a fiduciary duty owed to its advisory clients. It

holds approximately $85 billion in advisory assets, most of which are owned by non-high-net-

worth, retail clients. The mutual fund revenue it received from 2014 through 2018 that generated

its conflicts of interest was over $100 million. The failure of such a large investment advisor to

meet its affirmative obligations to provide full and fair disclosure of conflicting financial interest

to thousands of retail clients is a serious breach that more than justifies Commonwealth

providing a historically accurate list of advisory accounts.


                                                  14
           Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 16 of 19



        Commonwealth is also the only source of this information. Neither Commission, nor

Commonwealth’s clearing broker, NFS, possesses a historically accurate list of

Commonwealth’s advisory accounts. If Commonwealth succeeds in withholding this

information, it will deprive the Commission of the ability to present an accurate picture of its

clients advisory account holdings and trading data.

        III.     Commonwealth’s Objections Lack Merit

        Commonwealth has not identified any specific monetary burden to producing this

historical advisory account list. See Harper Decl., ¶2 & Ex.A, Request No. 1(1). Its burden

argument merely recounts the procedural steps that would be required to have computer

databases pull this data and make certain that it is accurate – the normal process for producing

computer-housed data. Id. This failure to specify financial burden is likely because it is

insignificant in relation to the income Commonwealth generates as an SEC-registered investment

advisor for thousands of retail clients across the country. With approximately 85 billion in

advisory client assets under management and sweeping in millions of dollars in mutual fund

revenue sharing payments, among other sources of income, the relative cost of producing this

advisory account list is tiny. 9

        Furthermore, the Court should be skeptical of Commonwealth’s claim that it does not

have the data to produce. See Harper Decl., ¶2 & Ex.A, Request No. 1(7). Commonwealth has

already produced similar information in response to the Commission’s first set of interrogatories.

See Harper Decl., ¶6 & Ex.E (attaching Commonwealth Response to Interrogatory Nos. 1




9
  While the Commission does have a copy of Commonwealth’s financial statements for the year-ended December
31, 2018, which shows substantial net income, Commonwealth has not specifically raised financial cost as a reason
for withholding the historical list of advisory accounts. If Commonwealth does raise financial burden in opposing
this motion, however, the Commission reserves the right to provide the Court with details of Commonwealth’s
income and expenses.

                                                       15
          Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 17 of 19



through 6, Attachments 1-6). In answering the Commission’s first six interrogatories,

Commonwealth produced a list of advisory accounts by year, and by PPS Program. Id.

       Finally, Commonwealth raises a few objections which are simply red herrings. For

example, Commonwealth objects to the request because it seeks client and business information.

See Harper Decl., ¶2 & Ex.A, Request No. 1(5). This objection is completely unnecessary. At

the outset of this case, the parties jointly entered a stipulated protective order to protect such

information. See ECF No. 18. Similarly, Commonwealth points to documents collected and

testimony taken in the Commission’s abbreviated investigation prior to the commencement of

this action. See Harper Decl., ¶2 & Ex.A, Request No. 1(4). As the First Circuit has observed,

“‘there is no authority which suggests that it is appropriate to limit the SEC’s right to take

discovery based upon the extent of its previous investigation into the facts underlying its case.’”

SEC v. Sargent, 229 F.3d 68, 80 (1st Cir. 2000) (quoting SEC v. Saul, 133 F.R.D. 115, 118 (N.D.

Ill. 1990)); see also SEC v. Espuelas, 699 F. Supp.2d 655, 659 (S.D.N.Y. 2010) (acknowledging

SEC’s right to engage in discovery following administrative investigation). Commission non-

public investigations are for the purpose of determining whether there have been violations of the

federal securities laws, not for collecting evidence in preparation for trial. Saul, 133 F.R.D. at

119; Espuelas, 699 F. Supp.2d at 659. And, that is precisely the difference here. Now that this

securities enforcement action has been filed, for the reasons set forth above, the Commission

needs Commonwealth, the sole source of this information, to produce the historically accurate

list of advisory accounts and associated data so that the Commission can (i) present accurate data

exposing the financial conflicts of interest that Commonwealth failed to disclose to its advisory

clients, and (ii) respond to Commonwealth’s purported reasons for not making these required




                                                  16
           Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 18 of 19



disclosures. 10

                                               CONCLUSION

        Based upon the importance of the historically accurate list of advisory accounts and

associated data to establishing the claims and challenging the defenses in this case, the

importance of the issues at stake in this regulatory enforcement action against a fiduciary

investment advisor holding billions of dollars of assets under management for thousands of retail

investors, the relatively small expense of producing such a list compared with the size of

Commonwealth’s financial resources, and Commonwealth’s status as the only person capable of

producing this data, the Commission respectfully requests that the Court compel Commonwealth

to produce the historically accurate list of advisory accounts as requested.


                                                 Respectfully submitted,

                                                 SECURITIES AND EXCHANGE COMMISSION
                                                 By its attorneys,


                                                 /s/Richard M. Harper II
                                                 Alfred A. Day (Mass. Bar No. 654436)
                                                 Richard M. Harper II (Mass. Bar No. 634782)
                                                 Securities and Exchange Commission
                                                 Boston Regional Office
                                                 33 Arch Street, 24th Floor
                                                 Boston, MA 02110
                                                 (617) 573-8900
                                                 daya@sec.gov
                                                 harperr@sec.gov


10
  Commonwealth also previously asserted an objection under LR 26.1(c) that the Commission is limited to only two
requests for production. At the beginning of this case, however, Commonwealth proposed modifying the discovery
limits so that each party would have four requests for production. The Commission agreed to this proposal, and the
parties submitted this change to the Court as part of their joint scheduling conference report. See ECF No. 14,
Section V. Following the initial scheduling conference, however, the Court’s scheduling order did not explicitly
adopt the parties’ agreement. ECF No. 20. It did not mention it. Id. And, in the parties’ series of meet and confer
sessions prior to the filing of this motion, Commonwealth offered to withdraw its objection if the Commission
agreed that both parties could serve three requests for production. The Commission agreed to this proposal, and
served the amended third request for production.

                                                        17
         Case 1:19-cv-11655-IT Document 41 Filed 08/27/20 Page 19 of 19




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/Richard M. Harper II
                                              Richard M. Harper II

Dated: August 27, 2020




                                                18
